Citation Nr: 0923547	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for depression. 

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to June 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A hearing before a decision review officer at 
the RO was conducted in July 2006.  At that hearing, the 
Veteran withdrew from her appeal the issue of entitlement to 
service connection for posttraumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The RO denied service connection for depression in 
unappealed October 2000 and May 2003 rating decisions.

2.  Evidence received since the May 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran has a clinical diagnosis of depression which 
first manifested in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 
2003 rating decision to reopen a claim for service connection 
for depression.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).

2.  The criteria for entitlement to service connection for 
depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Since the Board is granting service connection for 
depression, this is the greatest benefit the Veteran can 
receive under the circumstances.  Any failure to notify or 
assist her is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Analysis

In October 2000, the Veteran requested service connection for 
depression.  The claim was denied in October 2000 and May 
2003 because the first diagnosis of depression was in 2000.  
She was notified of these decisions in May 2003 but she did 
not file a notice of disagreement to the denial within one 
year.  Therefore, the RO decisions are final.  38 U.S.C.A. § 
7105.  

In August 2004, she petitioned to reopen her claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any decision already rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to 
evaluate the merits of the claim based on all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for her claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The Board finds that new and material evidence has been 
received since the May 2003 rating decision.  Specifically, a 
January 2006 VA examination report indicates that an 
inservice stressful event, the loss of her son, caused or 
contributed to her current depression.  Accordingly, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and reopening the claim is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran contends that she suffers from depression due to 
the loss of her infant son while she was in service.  Recent 
treatment records contain diagnoses of depression.  
Therefore, the only issue remaining is whether the disability 
was the result of service.  

A private psychological report from William W. Cofield, Jr., 
Psy.D., dated in November 1992, is of record.  The report 
noted that the Veteran suffered from chronic depression for 
the past several months, apparently secondary to the death of 
her son.  However, the symptoms had abated significantly and 
any current symptomatology was due to characterological 
traits.  The examiner noted that the Veteran was a relatively 
high functioning individual during service, and was expected 
to establish equilibrium relatively rapidly.  

A VA examination was conducted in January 2006.  The VA 
psychiatrist stated that the death of the Veteran's son 
greatly impacted her mood and caused or contributed to her 
depression.  

Although the November 1992 psychological report essentially 
noted that the Veteran's depression secondary to the loss of 
her son during active service would not become a chronic 
condition, the more recent opinion of the VA psychiatrist 
noted that the Veteran has current depression due to the loss 
of her son while in service.  Therefore, service connection 
is warranted for depression.  See 38 C.F.R. § 3.303, supra. 


ORDER

New and material evidence has been received, and the claim 
for service connection for depression is reopened. 

Entitlement to service connection for depression is granted.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


